Name: Commission Regulation (EC) No 2062/2001 of 19 October 2001 amending, for the third time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000
 Type: Regulation
 Subject Matter: free movement of capital;  international affairs;  international trade;  air and space transport;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32001R2062Commission Regulation (EC) No 2062/2001 of 19 October 2001 amending, for the third time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000 Official Journal L 277 , 20/10/2001 P. 0025 - 0026Commission Regulation (EC) No 2062/2001of 19 October 2001amending, for the third time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 467/2001 of 6 March 2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000(1), as last amended by Commission Regulation (EC) No 1996/2001(2), and in particular Article 10(1), second indent, thereof,Whereas:(1) Article 10 of Regulation (EC) No 467/2001 empowers the Commission to amend Annex I on the basis of determinations by either the United Nations Security Council or the Taliban Sanctions Committee.(2) Annex I to Regulation (EC) No 467/2001 lays down the list of persons and entities covered by the freeze of funds under that Regulation.(3) On 17 October 2001 the Taliban Sanctions Committee determined to amend the list of persons and entities to whom the freeze of funds shall apply and therefore Annex I should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The following persons and entities shall be added to Annex I Regulation (EC) No 467/2001:Entities (6):AL-HAMATI SWEETS BAKERIES, Al-Mukallah, Hadhramawt Governorate, YemenAL-NUR HONEY PRESS SHOPS (aka AL-NUR HONEY CENTER), Sanaa, YemenAL-SHIFA HONEY PRESS FOR INDUSTRY AND COMMERCE, PO Box 8089, Al-Hasabah, Sanaa, Yemen; By the Shrine Next to the Gas Station, Jamal Street, Taiz, Yemen; Al-Arudh Square, Khur Maksar, Aden, Yemen; Al-Nasr Street, Doha, QatarJAISH-I-MOHAMMED (aka ARMY OF MOHAMMED), PakistanJAMYAH TAAWUN AL-ISLAMIA (aka SOCIETY OF ISLAMIC COOPERATION; aka JAMIYAT AL TAAWUN AL ISLAMIYYA; aka JIT), Qandahar City, AfghanistanRABITA TRUST, Room 9A, Second Floor, Wahdat Road, Education Town, Lahore, Pakistan; Wares Colony, Lahore, PakistanIndividuals (25):AGHA, Haji Abdul Manan (aka SAIYID; Abd Al-Manam), PakistanAL-HAMATI, Muhammad (aka AL-AHDAL, Mohammad Hamdi Sadiq; aka AL-MAKKI, Abu Asim), YemenAL-HAQ, Amin (aka AMIN, Muhammad; aka AH HAQ, Dr Amin; aka UL-HAQ, Dr Amin); born 1960, Nangahar Province, AfghanistanAL-JADAWI, Saqar; born 1965AL-KADR, Ahmad Said (aka AL-KANADI, Abu Abd A1-Rahman); born 1.3.1948, Cairo, EgyptAL-QADI, Yasin (aka KADI, Shaykh Yassin Abdullah; aka KAHDI, Yasin), Jeddah, Saudi ArabiaAL-SHARIF, Sad; born 1969, Saudi ArabiaBIN MARWAN, Bilal; born 1947BIN MUHAMMAD, Ayadi Chafiq (aka AYADI SHAFIQ, Ben Muhammad; aka AYADI CHAFIK, Ben Muhammad; aka AIADI, Ben Muhammad; aka AIADY, Ben Muhammad), Helene Meyer Ring 10-1415-80809, Munich, Germany; 129 Park Road, London NW8, England; 28 Chausse Di Lille, Moscron, Belgium; Darvingasse 1/2/58-60, Vienna, Austria; Tunisia; born 21.1.1963, Safais (Sfax), TunisiaDARKAZANLI, Mamoun, Uhenhorser Weg 34, Haburg, 2085 Germany; born 4.8.1958, Aleppo, Syria; Passport No 1310636262 (Germany)HIJAZI, Riad (aka HIJAZI, Raed M.; aka AL-HAWEN, Abu-Ahmad; aka ALMAGHRIBI, Rashid (The Moroccan); aka AL-AMRIKI, Abu-Ahmad (The American); aka AL- SHAHID, Abu-Ahmad), Jordan; born 1968, California, USA; SSN: 548-91-5411LADEHYANOY, Mufti Rashid Ahmad (aka LUDHIANVI, Mufti Rashid Ahmad; aka AHMAD, Mufti Rasheed; aka WADEHYANOY, Mufti Rashid Ahmad); Karachi, PakistanUTHMAN, Omar Mahmoud (aka AL-FILISTINI, Abu Qatada; aka TAKFIRI, Abu Umr; aka ABU UMAR, Abu Omar; aka UTHMAN, Al-Samman; aka UMAR, Abu Umar; aka UTHMAN, Umar; aka ABU ISMAIL), London, England; born 30.12.1960 or 13.12.1960YULDASHEV, Tohir (aka YULDASHEV, Takhir), UzbekistanZIA, Mohammad (aka ZIA, Ahmad); c/o Ahmed Shah s/o Painda Mohammad al-Karim Set, Peshawar, Pakistan; c/o Alam General Store Shop 17, Awami Market, Peshawar, Pakistan; c/o Zahir Shah s/o Murad Khan Ander Sher, Peshawar, PakistanAbdullah Ahmed Abdullah (aka ABU MARIAM; aka AL- MASRI, Abu Mohamed; aka SALEH), Afghanistan; born 1963, Egypt; citizen Egypt (individual)Muhsin Musa Matwalli Atwah (aka ABDEL RAHMAN; aka ABDUL RAHMAN; aka AL-MUHAJIR, Abdul Rahman; aka AL-NAMER, Mohammed K.A.), Afghanistan; born 19.6.1964, Egypt; citizen Egypt (individual)Anas al-Liby (aka AL-LIBI, Anas; aka AL-RAGHIE, Nazih; aka ALRAGHIE, Nazih Abdul Hamed; aka AL-SABAI, Anas), Afghanistan; born 30.3.1964 or 14.5.1964, Tripoli, Libya; citizen Libya (individual)Ahmed Khalfan Ghailani (aka AHMED THE TANZANIAN; aka FOOPIE; aka FUPI; aka AHMAD, Abu Bakr; aka AHMED, A; aka AHMED, Abubakar; aka AHMED, Abubakar K.; aka AHMED, Abubakar Khalfan; aka AHMED, Abubakary K.; aka AHMED, Ahmed Khalfan; aka AL TANZANI, Ahmad; aka ALI, Ahmed Khalfan; aka BAKR, Abu; aka GHAILANI, Abubakary Khalfan Ahmed; aka GHAILANI, Ahmed; aka GHILANI, Ahmad Khalafan; aka HUSSEIN, Mahafudh Abubakar Ahmed Abdallah; aka KHABAR, Abu; aka KHALFAN, Ahmed; aka MOHAMMED, Shariff Omar); born 14.3.1974 or 13.4.1974 or 14.4.1974 or 1.8.1970, Zanzibar, Tanzania; citizen Tanzania (individual)Ahmed Mohammed Hamed Ali (aka ABDUREHMAN, Ahmed Mohammed; aka ABU FATIMA; aka ABU ISLAM; aka ABU KHADIIJAH; aka AHMED HAMED; aka Ahmed The Egyptian; aka AHMED, Ahmed; aka AL-MASRI, Ahmad; aka AL-SURIR, Abu Islam; aka ALI, Ahmed Mohammed; aka ALI, Hamed; aka HEMED, Ahmed; aka SHIEB, Ahmed; aka SHUAIB), Afghanistan; born 1965, Egypt; citizen Egypt (individual)Fazul Abdullah Mohammed (aka ABDALLA, Fazul; aka ADBALLAH, Fazul; aka AISHA, Abu; aka AL SUDANI, Abu Seif; aka ALI, Fadel Abdallah Mohammed; aka FAZUL, Abdalla; aka FAZUL, Abdallah; aka FAZUL, Abdallah Mohammed; aka FAZUL, Haroon; aka FAZUL, Harun; aka HAROON; aka HAROUN, Fadhil; aka HARUN; aka LUQMAN, Abu; aka MOHAMMED, Fazul; aka MOHAMMED, Fazul Abdilahi; aka MOHAMMED, Fouad; aka MUHAMAD, Fadil Abdallah); born 25.8.1972 or 25.12.1974 or 25.2.1974, Moroni, Comoros Islands; citizen Comoros or citizen Kenya (individual)Mustafa Mohamed Fadhil (aka AL MASRI, Abd Al Wakil; aka AL-NUBI, Abu; aka ALI, Hassan; aka ANIS, Abu; aka ELBISHY, Moustafa Ali; aka FADIL, Mustafa Muhamad; aka FAZUL, Mustafa; aka HUSSEIN; aka JIHAD, Abu; aka KHALID; aka MAN, Nu; aka MOHAMMED, Mustafa; aka YUSSRR, Abu); born 23.6.1976, Cairo, Egypt; citizen Egypt or citizen Kenya; Kenyan ID No 12773667; serial No 201735161 (individual)Sheikh Ahmed Salim Swedan (aka Ahmed the Tall; aka ALLY, Ahmed; aka BAHAMAD; aka BAHAMAD, Sheik; aka BAHAMADI, Sheikh; aka SUWEIDAN, Sheikh Ahmad Salem; aka SWEDAN, Sheikh; aka SWEDAN, Sheikh Ahmed Salem); born 9.4.1969 or 9.4.1960, Mombasa, Kenya; citizen Kenya (individual)Fahid Mohammed Ally Msalam (aka AL-KINI, Usama; aka ALLY, Fahid Mohammed; aka MSALAM, Fahad Ally; aka MSALAM, Fahid Mohammed Ali; aka MSALAM, Mohammed Ally; aka MUSALAAM, Fahid Mohammed Ali; aka SALEM, Fahid Muhamad Ali); born 19.2.1976, Mombasa, Kenya; citizen Kenya (individual)Abdul Rahman Yasin (aka TAHA, Abdul Rahman S.; aka TAHER, Abdul Rahman S.; aka YASIN, Abdul Rahman Said; aka YASIN, Aboud); born 10.4.1960, Bloomington, Indiana USA; SSN 156-92-9858 (USA); passport No 27082171 (USA (issued 21.6.1992 in Amman, Jordan) or passport No M0887925 (Iraq); citizen USA (individual).Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 October 2001.For the CommissionChristopher PattenMember of the Commission(1) OJ L 67, 9.3.2001, p. 1.(2) OJ L 271, 12.10.2001, p. 21.